Citation Nr: 1337498	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-18 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 0 percent disabling.

2.  Entitlement to an increased rating for pseudofolliculitis barbae (claimed as bumps on the face), evaluated as noncompensable prior to July 12, 2010, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1990 to November 1993 and from January 2007 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Subsequent to the Veteran's November 2009 rating decision the Veteran was granted a 10 percent disability rating for pseudofolliculitis barbae effective July 2010, in a July 2010 rating decision.   The Veteran seeks increased evaluations for service-connected bilateral hearing loss and pseudofolliculitis barbae.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 
 

FINDINGS OF FACT

1.  On VA audiological testing the Veteran's hearing acuity level was Level II in August 2008, and Level I in September 2009 in the Veteran's right ear.

2.  On VA audiological testing the Veteran's hearing acuity level was Level IV in August 2008, and Level I in September 2009 in the Veteran's left ear. 

3.  Prior to July 12, 2010, pseudofolliculitis barbae did not  involve at least 5 percent of the entire body, or 5 percent of exposed areas affected, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.

4.   As of July 12, 2010, pseudofolliculitis barbae does not affect 20 to 40 percent of his entire body or 5 to 20 percent of the exposed area, and does not require systemic therapy. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  Prior to July 12, 2010, the criteria for a compensable disability rating for pseudofolliculitis barbae were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14 (2012), 38 C.F.R. § 4.118 , Diagnostic Code 7806 (2013).

3.  As of July 12, 2010, the criteria for a disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14 (2012), 38 C.F.R. § 4.118 , Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in August 2009, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The August 2009 VCAA letter was sent prior to the rating decision in November 2009.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran's private treatment records from Dr. Ayaz M. Durrani, and from West Houston Family Practice have been associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In August 2008 and September 2009, VA provided the Veteran with contract examinations and obtained a medical opinion addressing the extent of the Veteran's hearing loss and pseudofolliculitis barbae and the impact to the Veteran's daily activities.  The audio and skin examinations and opinions are adequate, as the examination report shows that the examiners, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   
 
II. Legal Criteria

The Veteran was assigned a noncompensable rating for bilateral hearing loss, effective October 2007 in a November 2009 rating decision.  The Veteran was assigned a 10 percent rating for pseudofolliculitis barbae effective July 2010 in a July 2010 rating decision.  The Veteran seeks an increased rating for both his bilateral hearing loss and pseudofolliculitis barbae.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
A.  Bilateral Hearing Loss

The Veteran is service-connected for bilateral hearing loss under Diagnostic Code 6100, currently evaluated at a noncompensable rating.  The Veteran was granted service-connection in a July 2010 rating decision.

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz . 

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (contained in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b) , 4.87 (2011).

Additionally, under 38 C.F.R. § 4.86(a) , when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Moreover, under 38 C.F.R. § 4.86(b) , when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran underwent a VA contract audio examination in August 2008.  The Veteran stated that he first noticed hearing loss in 2003 when a beam fell during construction work.  The Veteran stated that his current difficulty is hearing in his left ear and tinnitus.  The Veteran has used power tools with hearing protection, and used motorcycles and personal watercrafts without hearing protection.  The audio results of the Veteran's diagnostic tests showed hearing in the Veteran's right ear of 5, 10, 10, 10 decibels at 1000, 2000, 3000, 4000 Hertz, and 20, 20, 15, 10, 10 decibels at 1000, 2000, 3000, 4000 Hertz in the Veteran's left ear.  The examiner stated that the Veteran's Maryland CNC speech recognition score was 88% in his right ear and 68% in his left ear.  Based on a physical examination the examiner stated that there is hearing loss in both the left and right ear but they were both within normal limits.  There was no evidence of ear disease.  After review of the speech recognition scores the examiner stated that "the claimant has abnormal auditory perception."

Based on the evidence from the August 2008 VA contract examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level II impairment.  The Veteran's left ear hearing loss is Level IV impairment.  38 C.F.R. § 4.85.  Applying these results to Table VII, a noncompensable evaluation is assigned.

The Veteran underwent a VA contract audio examination in September 2009.  The Veteran stated he had hearing loss since 1997, and that he has had exposure to heavy equipment, mess hall noise, and construction.  The overall functional impairment the Veteran experiences is that he is unable to hear people behind him or on his left side.  The examiner found that the Veteran experiences tinnitus about two times per month for a period of approximately three or four hours.  The Veteran reported his tinnitus began in 1993.  The Veteran has used motorcycles, and personal watercraft and stated he used hearing protection.  The audio results of the diagnostic test showed that the Veteran had right ear hearing of 15, 15, 15, 15 decibels at 1000, 2000, 3000, 4000 Hertz, and left ear hearing of 25, 25, 30, 30, decibels at 1000, 2000, 3000, 4000 Hertz.  The examiner stated that the Veteran's Maryland CNC speech recognition score was 96% in the right and left ear.  The examiner in the diagnosis portion of the exam stated "based on the examination the claimant does not have hearing loss in accordance to VA standards" and further stated that the effect of the Veteran's condition on his occupation and daily activity is minimal.

Based on the evidence from the September 2009 VA contract examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment.  Similarly, his left ear is also at Level I impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned.

The Board has also considered the Veteran's statements that his disability is worse than the noncompensable rating he currently receives.  Specifically the Board considers, the Veteran's claims that he has lost hearing in his left ear, that he would like a hearing aide, that he was exposed to acoustic trauma while in service, and that he cannot hear people behind him and to his left.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran is competent to report symptoms of hearing loss because this requires only personal knowledge as it comes to him through his senses. Layno at 470.  In this case, his assertion that he has trouble hearing on his left and from behind, is corroborated by the results of his left ear testing with levels of twenty and over.  The threshold for normal hearing is between 0 and 20 decibels, and any higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, the Veteran is not competent to state what the appropriate disability rating he should receive for his hearing impairment is or that his hearing loss meets the criteria for a VA hearing loss disability, as this is determined via audiometric evaluation. 

The Board relies on the competent evidence concerning the nature and extent of the Veteran's hearing impairment (to include audiometric evaluations) which has been provided by medical personnel who examined him during the current appeal and who has rendered pertinent observations in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated and are therefore found to be more probative.  

B.  Pseudofolliculitis Barbae 

As of July 12, 2010, the Veteran has a 10 percent disability rating for pseudofolliculitis barbae under Diagnostic Code 7806, the analogous rating code for dermatitis and eczema.  

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling. 38 C.F.R. § 4.118.
 
Prior to July 12, 2010, pseudofolliculitis barbae did not  involve at least 5 percent of the entire body, or 5 percent of exposed areas affected, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period. 

In the Veteran's Statement in Support of Claim, received January 2009, the Veteran stated that he did not have to shave with a razor while on active duty because of the bumps, and that his military medical records reflects the accommodation for his pseudofolliculitis barbae.  The Veteran underwent a VA contract examination in August 2008 where the Veteran stated that he was diagnosed with pseudofolliculitis barbae in 1990.  The examiner stated that it affects his face and head and does not affect the Veteran's hands or neck.  There was no exudation, ulcer formation, itching, shedding or crusting.  The Veteran stated that he has not undergone treatment or therapy for his condition with the past twelve months.  The Veteran stated that he does not have any functional impairment from pseudofolliculitis barbae.  The VA contract examiner confirmed the diagnosis of pseudofolliculitis barbae based on the Veteran's medical history and the skin exam.

In September 2009 the Veteran underwent a VA contract examination.  At the examination, the Veteran stated that he has had pseudofolliculitis barbae for seventeen years which affects his head and face, but not his hands and neck.  The Veteran reported no exudation, ulcer formation or shedding, though did state that he has itching on the top of his head with crusting on his cheeks.  The Veteran stated that he has not undergone treatment or therapy for his condition with the past twelve months.  The Veteran stated that he does not have any functional impairment from pseudofolliculitis barbae.  Based on a physical examination of the Veteran, the examiner stated that:

Examination does not reveal acne, chloracne, scarring alopecia, alopecia areata and hyperhidrosis.  The examination does reveal skin condition of, Pseudofolliculitis Barbae.  It is located on the beard region and has the following characteristics: exfoliation, crusting, hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  There is no ulceration, disfigurement, tissue loss, induration, flexibility, hypopigmenation and limitation of motion.  The skin lesion coverage of the exposed area is 3%.  The skin lesion coverage relative to the whole body is 1%.  The skin lesions are not associated with systemic disease.  The skin lesions do not manifest in connection with a nervous condition. 

In July 2010, the Veteran had a primary care follow-up with VA.  The Veteran stated that he had problems shaving with a razor and uses a clipper.  The Veteran stated that this problem began while on active duty.  The Veteran complained of skin irradiation, and stated that he does not shave every day and tried using over the counter Magic shaving powder which caused more skin irritation.  On July 12, 2010, the Veteran was prescribed a micro-dose of Tetracycline for thirty days. 

Based on the evidence of record, as of July 12, 2010 the Veteran does not exhibit pseudofolliculitis barbae that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, nor does the Veteran require systemic, or near-constant systemic therapy.  Therefore, the Veteran is appropriately rated at 10 percent disabling under Diagnostic Code 7806.

Under Diagnostic Code 7806, a 30 percent disability rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The Veteran's September 2009 VA contract examination results show that the Veteran's pseudofolliculitis barbae affects 3% of the Veteran's exposed area, and 1% of the Veteran's entire body.  The area affected to the Veteran is less than the requisite 20 percent to the Veteran's body or exposed area required for a higher disability rating.  There is also no evidence of record which shows that the Veteran used systemic therapy or medication for six weeks or more, nor does the evidence show that the Veteran needed medication constantly.  The Veteran was prescribed Tetracycline for a period of four weeks.  The micro-dose prescription was not for a period of six weeks as required by the 30 percent rating.  Thus, based on both the percentage of the area affected by pseudofolliculitis barbae and the lack of therapy for six weeks or longer, the Veteran does not warrant a rating in excess of 10 percent disabling under Diagnostic Code 7806.  38 C.F.R. § 4.118 Diagnostic Code 7806.  

C.  Extraschedular Consideration & TDIU

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected hearing loss. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints of hearing loss, and interference with hearing, are adequately contemplated by the rating criteria under Diagnostic Code 6100.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration for hearing loss is not necessary.

Similarly, referral for extraschedular consideration for pseudofolliculitis barbae is not warranted.  The Veteran's complaints of itchy skin, skin irritation, and bumps on his face are adequately contemplated by the rating criteria under Diagnostic Code 7806.  Thus, the threshold issue under Thun is not met and extraschedular consideration for hearing loss is not necessary. 

In short, the evidence does not support the proposition that the Veteran's hearing loss or pseudofolliculitis barbae present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.
 
The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence does not show any claim to unemployability despite the severity of the disabilities at issue.  Therefore, the Board finds that TDIU based on the Veteran's service-connected hearing loss and pseudofolliculitis barbae is not warranted 

ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an increased rating for pseudofolliculitis barbae (claimed as bumps on the face), evaluated as noncompensable prior to July 12, 2010, and as 10 percent disabling thereafter is denied.


____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


